DISMISS and Opinion Filed March 4, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-01161-CV

 FARZAD ROHANI, SOROUSH ROUHANI, FARSHAD ROUHANI AND
               MASHID ROUHANI, Appellants
                            V.
 TASTEE KREME #2 INC., VAHID KARAMI, AND FARIBA REIHANI,
                         Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-15477

                       MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Smith
                            Opinion by Justice Smith

      This appeal from two interlocutory discovery sanctions orders was filed

December 28, 2021. By motion filed February 4, 2022, appellees assert the orders

are not appealable and request dismissal of the appeal as well as damages under

Texas Rule of Appellate Procedure 45. Appellants have not filed a response.

      It is well-settled that an appeal may not be taken from an interlocutory

discovery sanctions order. See Bodnow Corp. v. City of Hondo, 721 S.W.2d 839,

840 (Tex. 1986) (per curiam) (discovery sanctions order is appealable upon final
judgment). Accordingly, we grant the request to dismiss and dismiss the appeal.

See TEX. R. APP. P. 42.3(a); Bodnow, 721 S.W.2d at 840. We deny the request for

damages.



                                        /Craig Smith/
                                        CRAIG SMITH
                                        JUSTICE

211161F.P05




                                     –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

FARZAD ROHANI, SOROUSH                       On Appeal from the 44th Judicial
ROUHANI, FARSHAD ROUHANI                     District Court, Dallas County, Texas
AND MASHID ROUHANI,                          Trial Court Cause No. DC-19-15477.
Appellants                                   Opinion delivered by Justice Smith,
                                             Chief Justice Burns and Justice
No. 05-21-01161-CV          V.               Molberg participating.

TASTEE KREME #2 INC., VAHID
KARAMI AND FARIBA REIHANI,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

     We ORDER that appellees Tastee Kreme #2 Inc., Vahid Karami and Fariba
Reihani recover their costs, if any, of this appeal from appellants Farzad Rohani,
Soroush Rouhani, Farshad Rouhani and Mashid Rouhani.


Judgment entered March 4, 2022.




                                       –3–